Per Curiam.

Defendant insurance company appeals from a judgment rendered against it after trial without jury. A personal property floater policy of insurance issued by defendant to plaintiffs contains the following exclusory clause:
“ This policy does not insure * * *
“ (g) Against wear and tear; against loss or damage caused by dampness of atmosphere or extremes of temperature unless such loss or damage is directly caused by rain, snow, sleet, hail, bursting of pipes or apparatus; against deterioration, moth, vermin and inherent vice; against damage to property (watches, jewelry and furs excepted) occasioned by or actually resulting from any work thereon in the course of any refinishing, renovating or repairing process; ” (emphasis supplied).
Discovering that carpet beetles had damaged a pair of antique armchairs, an Aubusson tapestry and an expanse of imported broadloom carpeting, plaintiffs demanded indemnity under the policy. Defendant insurance company countered with the contention that carpet beetles are vermin within the intendment of the policy. This contention in our opinion is sound. The measure of plaintiffs’ contemplation of coverage under the policy is here the ordinary meaning of the disputed clause to the average insured reading the policy at the time of issuance (McGrail v. Equitable Life Assur. Soc., 292 N. Y. 419). By this standard we have no doubt that such a household pest as the *345carpet beetle, unfortunately too well known to New Yorkers, is included in the term “ vermin ” in its context.
Restriction of the scope of the word to parasites preying on the human body, such as lice, bedbugs and fleas, is inconsistent with the purpose of a property damage policy. The plain meaning of the exclusion precludes the application of canons of construction relating to ambiguities in insurance policies. The asserted ambiguity here was created only by the unnecessary testimony of the experts on entomology, who, not unexpectedly, differed; and upon whose testimony the learned Trial Judge placed too much emphasis.
Accordingly, the judgment entered August 31, 1960, in favor of plaintiffs, should be reversed on the law and the facts and the complaint dismissed, with costs.